        Case: 1:19-cv-01533-JRA Doc #: 12 Filed: 01/30/20 1 of 2. PageID #: 142



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION




 CORTEZ TYREE,                                         CASE NO. 1:19CV1533

         Plaintiff,                                    JUDGE JOHN R. ADAMS

 -vs-

 CUYAHOGA COUNTY, et al.,                              PARTIES’ JOINT STATUS REPORT

          Defendants.




         Pursuant to the Court’s Case Management Order, the Parties submit their joint status report:

(1) Discovery during the reporting period:

         Plaintiff propounded written discovery requests, including interrogatories and requests to
         produce, upon Defendant Cuyahoga County on January 7, 2020.

(2) Settlement discussions during the reporting period:

         Counsel have discussed the possibility of settlement and expect to have further
         discussions.

(3) Motions filed or pending:

         None at this time.

(4) Developments requiring deviation from the current case schedule:

         None at this time.




                                                  1
      Case: 1:19-cv-01533-JRA Doc #: 12 Filed: 01/30/20 2 of 2. PageID #: 143



Respectfully submitted,


/s/ Jacqueline Greene                                    Michael C. O’Malley,
Jacqueline Greene (0092733)                              Prosecuting Attorney
Sarah Gelsomino (0084340)                                of Cuyahoga County, Ohio
Terry Gilbert (0021948)
FRIEDMAN & GILBERT                                       /s/ Robert F. Cathcart (per consent)
55 Public Square, Suite 1055                             By: Robert F. Cathcart (0071747)
Cleveland, Ohio 44113                                    Assistant Prosecuting Attorney
P (216) 241-1430                                         The Justice Center, Courts Tower
F (216) 621-0427                                         1200 Ontario Street, 8th Floor
jgreene@f-glaw.com                                       Cleveland, Ohio 44113
sgelsomino@f-glaw.com                                    Tel: (216) 443-7218
tgilbert@f-glaw.com                                      Fax: (216) 443-7602
                                                         rcathcart@prosecutor.cuyahogacounty.us
Counsel for Plaintiff
                                                         Attorney for Defendants Cuyahoga County
                                                         and Officers Raymond Baker, Jermaine
                                                         Clements, and Kendale Dunn




                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 30, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.

                                                         /s/ Jacqueline Greene
                                                         Jacqueline Greene (0092733)
                                                         One of the Attorneys for Plaintiff




                                                    2
